Citation Nr: 1040015	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-14 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint and degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Keith D. Synder, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to March 1954.

This matter arises from an October 2005 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Newark, New Jersey, that denied an evaluation in excess of 40 
percent for the Veteran's degenerative joint and disc disease of 
the lumbar spine.  In June 2007, the Veteran testified before the 
undersigned at a Board hearing at the RO.  A transcript of that 
hearing has been incorporated into the claims file.

In September 2007, the Board rendered a decision denying an 
evaluation in excess of 40 percent for the Veteran's degenerative 
joint and disc disease of the lumbar spine.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  Pursuant to a joint motion to vacate and 
remand filed by the parties in December 2008, the CAVC issued an 
order in December 2008 vacating the Board's September 2007 
decision and remanding the matter back to the Board.  Thereafter, 
in August 2009, the Board remanded the matter for additional 
development.  The matter is once again before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's degenerative joint and degenerative disc disease of 
the lumbar spine is manifested by incapacitating episodes having 
a total duration of approximately 6 weeks during a 12 month 
period.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for a 60 percent rating, but no higher, for service-connected 
degenerative joint and disc disease of the lumbar spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
appellant was provided with initial notice of the VCAA in August 
2005, which was prior to the October 2005 adverse decision on 
appeal.  Therefore, the express requirements set out by the Court 
in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  
In the August 2005 letter and in an October 2009 letter, the RO 
informed the claimant of the applicable laws and regulations, the 
evidence needed to substantiate the claim decided herein, and 
which party was responsible for obtaining the evidence.  
38 C.F.R. § 3.159; See also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 
23, 353-23, 356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
short, the Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the claimant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim. Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the appellant was 
provided with notice of the disability rating and effective date 
elements in a March 2006 VCAA letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
requesting that he provide information or evidence regarding 
medical treatment for his low back disability and providing him 
with the opportunity to attend a Board hearing which he attended 
in June 2007. The Veteran was also afforded pertinent VA 
examinations in August 2005, August 2006 and September 2006.  
With respect to these examinations, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that these examination 
reports contain sufficient findings with which to properly 
evaluate the appellant's service-connected low back disability 
and are thus deemed adequate for rating purposes.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion concerning the issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).  Moreover, the appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim on 
appeal and that adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the merits.

II.  Facts

In an April 2001 rating decision, the RO granted service 
connection for degenerative disc and joint disease of the lumbar 
spine and assigned the Veteran a 20 percent evaluation, effective 
in April 1999.

In a subsequent rating decision in August 2004, the RO increased 
the evaluation for the Veteran's degenerative disease and joint 
disease of the lumbar spine to 40 percent disabling, effective in 
August 2003.

In July 2005, the Veteran filed a claim for an increased rating 
for "intervertebral disc syndrome".

A VA orthopedic examination was performed in August 2005.  The 
Veteran reported to the examiner a history of back pain for 50 
years that was worsening.  He said he was not taking any 
medication for his back and last took medication, Naprosyn, six 
months earlier.  He said he retired from work in 1998, but also 
noted that he had worked for about three months earlier that year 
for Home Depot measuring floors for carpet installations.  He 
reported that he found the work to be "too intensive" and 
involved too much driving and made his back feel worse.  On a 
pain scale of 1 to 10, the Veteran estimated his back pain at a 
level 4 or 5 most of the time.  He added that at its peak, 
approximately 30 or 40 times a year, it reached up to an 8 or a 
9, but improved after a half hour to hour.  The Veteran described 
the pain as constant and in the center of his back.  He also 
described shooting pain from the center of his back down the 
posterior aspect of his legs into his knee, more on the right 
than left.  

On examination the Veteran walked slowly with a cane.  The low 
back had tenderness in the entire lumbar spine, but especially in 
the sacrum down into the coccyx.  The sacroiliac joints were not 
very tender.  There was some tenderness in the left buttock, but 
none in the paravertebral muscles.  He had positive straight leg 
raising, bilaterally, at 60 degrees with a pulling and a pain in 
his low back.  Bilateral patellar and Achilles' deep tendon 
reflexes were symmetric.  The Veteran's back was always in pain 
and he stopped when the pain increased.  He was able to flex to 
62 degrees, extend to 18 degrees, right bend to 18 degrees and 
left bend to 24 degrees.  Right rotation was to 18 degrees and 
left rotation was to 21 degrees.  Repeated flexion and extension 
caused increasing pain that was 95 percent of what he felt, but 
he also felt slight weakness and fatigue.  He denied any 
incoordination or decreased range of motion.  X-rays revealed no 
change since February 2001.  There was minimal degenerative joint 
disease and possible slight wedging of L1 anteriorly.  The 
examiner diagnosed the Veteran as having sciatica and relayed the 
Veteran's report that the pain was worsening.

On file is a record from the director of a state unemployment 
compensation insurance program finding the Veteran eligible for 
unemployment benefits beginning in November 2005.  The director 
determined that the Veteran had refused suitable work with good 
cause due to "new health concerns".

In April 2006, the RO received a private statement from Michael 
F. Lospinuso, MD., FACS, dated in July 2003.  In this 2003 
statement, Dr. Lospinuso said that the Veteran had returned after 
a one-year absence and reported that his symptoms had not 
changed.  Dr. Lospinuso  went on to opine "that as of August 
2000, [my] opinion is such that further diagnostic studies were 
warranted and most likely surgery will be warranted on the basis 
of [the Veteran's] spinal condition."  

During a VA general examination in August 2006, the Veteran said 
that he initially worked in construction after service, but 
worked in sales most of his life.  He said he retired in 1998 
because of back difficulty.  He reported having daily pain that 
was sometimes so bad he had to sit down and not do anything.  He 
said this period of incapacitation occurred on a daily basis and 
could last for hours.  He was diagnosed as having intervertebral 
spine disorder.

During a VA orthopedic examination in September 2006, the Veteran 
testified that he experiences lower back, hip and leg pain that 
worsens with walking.  The pain was reported to radiate down both 
hips and legs when walking.  The Veteran also reported pain when 
walking around the house.  He denied pain at rest and had no 
sensation changes.  He further denied experiencing pain at work 
because he sits when he does work.  He did not report problems 
with repetitive use nor did he report any incapacitating 
episodes.  He told the examiner he had an epidural injection a 
few years earlier which did not help, and he said physical 
therapy did not help.  On examination the Veteran was alert and 
not in any distress.  Deep tendon reflexes were even at 2/4.  
Muscle tone was normal.  Sensation was grossly intact to light 
touch.  Motor strength was 5/5 distal and proximate.  Straight 
leg raise test was negative.  There was no axial tenderness of 
the lumbosacral spine.  Range of motion was limited in all planes 
of motion.  The Veteran was able to flex 45 degrees, extend 15 
degrees, side bend right and left 10 degrees on each side, and 
rotate 15 degrees on the right and 10 degrees on the left.  There 
were no complaints of pain in all ranges of motion and no axial 
tenderness.  There were also no deformities and cellulitis.  
After repetitive motion there was no additional loss of joint 
function due to pain, fatigue, or lack of coordination.  The 
Veteran was assessed as having lumbar spinal stenosis and lumbar 
degenerative disc disease.  X-rays revealed slight anterior 
wedging of the T12 and L1 vertebral bodies that was unchanged 
compared to the prior examination.  

In June 2007, the Veteran testified at a Travel Board hearing 
that he retired from full time work in 1998 due to his back.  He 
said that he had been working as an exterminator at the time he 
retired.  He reported that he presently worked part-time, 15 to 
20 hours a week, as an inspector for utility companies.  He 
explained that this was a temporary position and he had no idea 
how long it would last, maybe a year, maybe less.  He estimated 
experiencing between two to three "incapacitating episodes" a 
week that could last anywhere from an hour to all day.  He said 
that his doctors told him whenever he has such episodes he could 
either take bed rest or report to a hospital and he added that it 
would be "ridiculous" to go to the hospital every time he had 
an episode.  He admitted to experiencing numbness in his upper 
extremities.  When asked if a doctor had ever told him he had 
radiculopathy or sciatic pain, he replied "no, no one has said 
anything like that".  He denied bowel or bladder impairment due 
to the back.  Regarding the impact of his back disability on his 
job, the Veteran said that his supervisor works with him and that 
he is able to leave if he has to.  The Veteran further testified 
that he receives "normal treatment" at the Brick facility about 
every three months at which time he sees a general practitioner 
who takes care of whatever has to be taken care of, including 
prescription refills for his back pain.  He also said he has been 
prescribed a TENS unit to use at home which he uses whenever he 
"goes down".  

In July 2009, the RO received a prescription form from internist 
Ruben R. Crystal, M.D., who stated that the Veteran should be on 
bed rest when having severe back pain.

III.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In the instant case, the RO has evaluated the Veteran's service-
connected lumbar disability under 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5243.  This regulation provides that intervertebral 
disc syndrome may be rated under either the General Rating 
Formula or the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes," whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that an evaluation of 
60 percent is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
"prescribed by a physician" and treatment by a physician. [Note 
1].

In addition, under the General Rating Formula for Diseases and 
Injuries of the Spine, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 100 
percent evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Code 5237.

A Note to the General Rating Formula for Diseases and Injuries of 
the Spine provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code or 
codes.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

With respect to the criteria for a higher rating under Code 5243, 
the Veteran testified in June 2007 that he experiences severe 
back pain requiring bed rest 2 to 3 times a week lasting anywhere 
from one hour to one day.  He also submitted a statement from a 
private internist, Dr. Cristal, in July 2009 who stated that the 
Veteran should be on bed rest when having severe back pain.  In 
terms of treatment, the Veteran testified that he uses a VA-
prescribed TENS unit during episodes of incapacitating back pain 
and reports to a VA medical facility on a regular basis, 
approximately every three months, for his medical needs including 
prescription refills for his back pain.  In light of this 
evidence and resolving reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran meets the criteria for an 
increased rating, to 60 percent, under Code 5243.  That is, by 
resolving reasonable doubt in the Veteran's favor, the evidence 
sufficiently satisfies the criteria requiring incapacitating 
episodes of back pain having a total duration of at least six 
weeks during the past 12 months.

The only other diagnostic code reflecting a higher than 60 
percent rating under the pertinent criteria would be for 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, Code 5237.  However, in the absence of evidence of 
ankylosis in this case, let alone ankylosis of the entire spine, 
or pain on motion, weakened movement, excess fatigability or 
incoordination which approximates unfavorable ankylosis of the 
entire spine, further consideration of this code is not 
warranted.  

The Board has considered the Veteran's entitlement to a rating 
for neurologic abnormalities, to include under Code 8520 for 
disabilities of the sciatic nerve.  In this regard, results of 
the August 2005 examination revealed positive straight leg 
raising at 60 degrees along with the diagnosis of sciatica.  In 
contrast, the September 2006 VA examination report did not reveal 
any neurological abnormalities.  In this regard, while the 
Veteran did report radiating pain down both hips and legs when 
walking, findings at that time showed that deep tendon reflexes 
were even at 2/4, sensation was grossly intact to touch, muscle 
tone and strength were normal, and straight leg raising was 
negative.  In short, the Board finds that the Veteran has not 
experienced any level of nerve paralysis or impairment due to his 
lumbar disability that would warrant a separate rating under Code 
8520 or Codes 8620 or 8720 at any point during the appeal period.  
38 C.F.R. § 4.124a.  Moreover, there is no evidence that the 
Veteran suffers from bowel or bladder impairment and therefore a 
separate rating under those diagnostic codes is not appropriate.

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

In regard to the present claim, the Board finds that the rating 
criteria for the Veteran's back disability reasonably describe 
his level of disability and symptomatology and his evaluation is 
adequate.  In other words, the evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Furthermore, 
there is no showing that this disability markedly interferes 
(i.e., beyond that contemplated in the assigned evaluation) with 
employment.  In this regard, the Veteran testified that his 
present employment as an inspector for a utility company has not 
been adversely affected by his back disability due to an 
accommodating boss and flexible hours.  In addition, this 
disability has not been shown to warrant frequent periods of 
hospitalization or otherwise render impracticable the application 
of the regular schedular standards.  Thus, referral for 
consideration of an extraschedular rating is not warranted.




ORDER

Entitlement to an evaluation of 60 percent, but no higher, for 
degenerative joint and degenerative disc disease or the lumbar 
spine is granted, subject to the laws and regulations governing 
the payment of monetary benefits.




____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


